Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and are subject to a species election requirement.
Election/Restrictions
This application contains claims directed to the following patentably distinct species listed below:
Species I which is drawn to figs. 1-2 and includes a first and a second cabinet array with different structures, the first cabinet array being between the power supply and the second cabinet array, two different AC units, and the second cabinet array has an internal AC unit;
Species II which is drawn to figs. 3-4 which includes the same components as Species I except the power supply is located between the first and second cabinet arrays and may have an additional second cabinet array;
Species III which is drawn to fig. 5 and includes a first and a second cabinet array with different structures, the first cabinet array being between the power supply and the second cabinet array, two AC units of the same type, and none of the cabinet arrays have internal AC;
Species IV which is drawn to figs. 6-7 and includes a first and a second cabinet array with different structures, the first cabinet array being between the power supply and the second cabinet array, only one AC unit, and both the first and second cabinet arrays have internal AC units;
Species V which is drawn to fig. 8 which includes the same components as Species I except the first cabinet array is split into two mirrored smaller cabinet arrays that face each other down the length of the enclosure;
Species VI which is drawn to figs. 9-12 which includes the same components as Species I except there is an additional passage for cold air to travel through and enter the second cabinet through the floor, and all of the exposed sides of the second cabinet interface with the hot aisle, and there may be an additional second cabinet array;
Species VII which is drawn to figs. 13-14 and includes a first and a second cabinet array with different structures, the second cabinet array being between the power supply and the first cabinet array, only one AC unit, internal AC in the first and second cabinet arrays, internal AC in the power supply, and the hot/cold aisles are separated in a front/back configuration;
Species VIII which is drawn to figs. 15-16 and includes two second cabinet arrays, the power supply being integrated within the second cabinet arrays, two AC units of the same type, internal AC in all of the second cabinet arrays, and the hot/cold aisles are separated in a top/bottom configuration;
Fig. 17 and para. [0048] disclose that any of the above Species may include multiple containers which may be applied to any of the listed Species.
The species are independent or distinct because of the mutually exclusive structures listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 9, and 12 are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
A telephone call was made to attorney Calvin Chai on 05/23/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762